REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The examiner of record acknowledges receipt of the amendment filed on 3/9/2022.  In relation to the patentability of the pending claims, the arguments presented on pages 6 to 11 of the Remarks of the cited amendment are found to be persuasive.  
In relation to the objection to claims 1 and 2 presented in the non-final office action mailed on 11/12/2021, claim 1 has been amended to adequately correct the informalities indicated in the Office Action. Moreover, the limitations of claim 2 has been amended to correct the informalities indicated in the Office Action and incorporated into claim 1. Accordingly, the cited objection is hereby withdrawn.
In relation to the pending section 103 rejection of claims 1 and 2 [and claims 5-11 not listed in the introductory paragraph of the rejection], claims 2 and 3 have been cancelled and incorporated into claim 1.  Accordingly, in view of the amendment, the rejection is hereby withdrawn.  
In relation to the pending section 103 rejection of claims 3 and 4, the examiner agrees with the characterization of the Dreifert and OH references.  Specifically, with regards to amended claim 1, as indicated by Applicant, neither Dreifert nor OH discloses the specific features "a failure of the first pump (11) or a failure of the second pump (21) is sensed by the first sensor (14) or the second sensor (24)" and "wherein one or more inflatable parts (41)  connected to the first and second pipes (12, 22) are inflated by operating one of the first and second pumps (11, 21) when another of the first and second pumps (11, 21) does not operate".
Based on the above comments, claims 1 and 4-11 are considered allowable over the prior art of record.  Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Nathan Price can be reached at 571-270-5421.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Respectfully submitted,
/MANUEL A MENDEZ/              Primary Examiner, Art Unit 3783